Citation Nr: 1724575	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional compensation based upon a dependent parent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from January 2003 to July 2006.  Her DD-214 lists an additional period of six months of active duty service.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This issue was remanded in November 2014 and August 2016 for additional development.


FINDING OF FACT

Prior to her death, the Veteran's mother was dependent on the Veteran for reasonable maintenance.


CONCLUSION OF LAW

The criteria for the grant of additional compensation for the Veteran's dependent mother have been met.  38 U.S.C.A. § 102 (West 2014); 38 C.F.R. § 3.250 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a dependent's allowance for her mother, who passed away in August 2015, during the pendency of this claim.  Prior to her death, the Veteran reported that her mother was severely disabled, and totally dependent on others for assistance with activities of daily living.  She further reported using her own money to supplement her mother's income so that her mother could stay in her home and not have to move to a nursing home.  There is no dispute as to the relationship between the Veteran and her mother, and the only inquiry is whether dependency is shown.

The provisions of 38 C.F.R. § 3.250 (2016) govern whether a parent can be classified as a dependent parent.  These regulations provide that conclusive dependency of a parent will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; or, (3) $185 for each additional "member of the family" as defined in paragraph (b)(2).  38 C.F.R. § 3.250(a)(1). 

The Veteran listed her mother's income as $546 per month in Social Security Administration (SSA) benefits, and a retirement income of $800 per month.  This income exceeds the criteria for "conclusive dependency."  Id.

Where the income exceeds the monthly amounts stated in paragraph (a)(1), dependency will be determined on the facts in the individual case under the principles outlined 38 C.F.R. § 3.250(b).  In such cases, dependency will not be held to exist if it is reasonable that some part of the corpus of the claimant's estate be consumed for his or her maintenance.  38 C.F.R. § 3.250(a)(2). 

Under 38 C.F.R. §  3.250(b), dependency is shown if the father or mother of the veteran does not have an income sufficient to provide for their reasonable maintenance.  The term "reasonable maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with the parents' reasonable mode of life.  38 C.F.R. §  3.250(b)(1). 

The ultimate question is whether the Veteran's mother had a dependency upon the Veteran due to insufficient income to provide for her own reasonable maintenance.  The Board observes that the evidence has not been supplemented since July 2011; however, in resolving doubt in the Veteran's favor, finds the evidence of record sufficient to grant this claim.  
At the time of the initial decision, in June 2011, which denied dependency, the RO found the Veteran's mother had an income of $1346 per month, which was reduced by $1170 per month in expenses, leaving her $176 each month.  Her expenses included prescriptions, medical equipment, medical appointments, utilities, groceries, clothing, and house repairs.  The Veteran reported in July 2011 that she transported her mother everywhere she went, resulting in approximately $150 spent for gas each month.  She also reported that she paid for a low-cost cable subscription, at $68 per month, and that she paid for unexpected bills, such as the repair of the lawnmower so the yard could be maintained.  She also submitted a letter from her mother's doctor, which showed the Veteran was, prior to her mother's death, acting as her mother's home health nurse.  The Veteran is trained as a nurse.  The Veteran's mother would not have been able to hire or retain a professional home health nurse with her remaining income after her expenses, and was, the Board finds, dependent on the Veteran's income and assistance to maintain her life within her own home.  Accordingly, the claim is granted.


ORDER

Entitlement to additional compensation based upon a dependent parent is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


